Citation Nr: 0715951	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right knee injury, currently evaluated as 10 percent 
disabling effective August 6, 2003.  

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee effective August 6, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which assigned a 10 percent 
rating for traumatic arthritis of the right knee and 
increased the rating for the residuals of a right knee injury 
from noncompensable (0 percent) to 10 percent effective 
August 6, 2003.  The veteran appealed the October 2003 rating 
decision in a notice of disagreement, received by VA in April 
2004.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the combined 20 percent rating 
is not a full grant of the benefits sought on appeal, and 
since the veteran did not withdraw his claim of entitlement 
to a higher rating, the matters remain before the Board for 
appellate review, and the issues are as characterized as 
above. 

Additionally, in his substantive appeal to the Board, 
received in November 2004, the veteran requested a travel 
board hearing.  In October 2005, the veteran presented 
testimony at a personal hearing conducted at the Pittsburgh 
RO before a Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.  During 
the hearing, the veteran submitted two private medical 
reports along with a waiver of his right to RO consideration 
of the additional evidence in the first instance.  38 C.F.R. 
§ 20.1304.  These medical reports have been associated with 
the claims file.  


FINDINGS OF FACT

1.  The service-connected residuals of a right knee injury 
are manifested by slight lateral instability.  

2.  There is x-ray evidence of arthritis in the right knee.  

3.  There is full extension of the leg but passive flexion is 
limited to 115 degrees and active flexion is limited to 100 
degrees and the range of motion is limited by pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
rating for residuals of a right knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 4.71a, 
Diagnostic Codes 5257 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 
4.71a, Diagnostic Codes 5003, 5010, 5260, and 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in August 2003, prior to the 
initial decision on the claim in October 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the August 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the letter stated that the evidence must show 
that his service-connected right knee had increased in 
severity.  

The August 2003 notice letter described the information and 
evidence that VA would seek to provide including relevant 
records from federal agencies and non-federal agencies.  The 
RO also explained what information and evidence the veteran 
was expected to supply to VA.  The letter asked the veteran 
to provide physical and clinical findings, results of 
laboratory tests and x-rays, and the dates of examinations 
and tests which showed an increase in severity of his 
service-connected disability.  The veteran was also informed 
that he could submit statements from other individuals who 
could attest to his contention that his disability had gotten 
worse.

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision and statement of 
the case (SOC) of what was needed to substantiate the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, and in the 
letter accompanying the October 2003 RO decision and in the 
September 2004 SOC, he was provided with notice of the type 
of evidence necessary to establish a higher disability rating 
or the effective date for the disability on appeal.  Despite 
any inadequate notice provided to the veteran on the 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to an increased rating for his 
right knee, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

During the October 2005 hearing, the VLJ asked the veteran's 
representative to request any additional VA treatment records 
after July 2004, which was the last date of the records in 
the claims file.  In a November 2005 letter, the veteran's 
representative requested the veteran's treatment records from 
the VAMC and referenced an attached VA Form 21-4142, which in 
not on record.  In that regard, there is no information on 
record identifying which dates of treatment were requested.  
However, a November 2005 result request from the VAMC 
indicated that there were no additional orthopedic treatment 
records available after July 2004.  Therefore, concerning the 
records for which the veteran identified and authorized the 
release of in the November 2005 letter, the Board finds that 
VA made sufficient efforts to comply with its duty to assist.  
38 C.F.R. § 3.159(c)(2)(i).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was afforded VA 
examinations in connection with his claim in September 2003 
and May 2004.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

The service-connected residuals of a right knee injury are 
currently rated as 10 percent disabling, effective August 
2003, under 38 C.F.R. § 4.71a, DC 5257.  These criteria 
provide for a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

The veteran is also currently separately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DCs 5010, 5260, 5261 for 
traumatic arthritis, effective August 2003.  Diagnostic Code 
5260 provides for limitation of flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  
Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  The 
Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.




ANALYSIS

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
residuals of a right knee injury under 38 C.F.R. § 5257.  The 
medical evidence of record does not show moderate recurrent 
subluxation or lateral instability.  In this regard, on the 
September 2003 VA examination, there was anterior instability 
at the right knee, in particular increased anterior excursion 
of the tibia on the femur of 8-10 mm with anterior draw test.  
A MRI found mild laxity of the anterior cruciate ligament and 
mild buckling of the posterior cruciate ligament.  During the 
May 2004 VA examination and October 2005 hearing, the veteran 
reported that he has had instability of his right knee with 
buckling as much as once a week since his accident in 1984, 
especially if going down grades or downstairs but it was also 
difficult to go upstairs.  He did not wear braces but 
occasionally wrapped his knee with a bandage.  There was no 
history of recurrent dislocation or subluxation of the knee 
or patella.  It was noted that the veteran guarded his 
movements during examination.  Upon examination, there was a 
7-9 mm displacement with the anterior drawer test and the 
posterior drawer test was negative.  Lachman's test had a 
soft endpoint after approximately 5-7 mm.  Additionally, the 
medial collateral ligament had some increased laxity.  The 
veteran was tender to palpation about the medial joint and 
the medial aspect of the patella and the examiner was unable 
to test for crepitus because the veteran did not want him to 
press firmly on the patella.  A May 2004 orthopedic 
consultation entry noted that the veteran had no medial 
collateral instability and negative McMurray's test, but had 
mild anterior and posterior instability.  The assessment was 
instability of the right knee of an unclear cause.  Taken 
together, the Board finds that the above findings of 
instability are contemplated in the rating for slight lateral 
instability, and no higher.  Notably, the examiners note that 
the findings of instability were mild.  Further, there was no 
history of subluxation.  The Board acknowledges the veteran's 
complaints of instability and buckling that restrict his 
activities.  However, the examination findings do not show 
instability that more nearly approximates the criteria for a 
rating higher than 10 percent.  

The Board has considered whether the veteran is entitled to a 
higher rating under other relevant codes.  In his regard, the 
criteria for evaluation under Diagnostic Codes 5256 (knee, 
ankylosis), 5259 (symptomatic removal of semilunar 
cartilage), and 5263 (genu recurvatum) are not applicable, as 
the presence of ankylosis of the right knee, removal of the 
semilunar cartilage, or genu recurvatum was not shown.  
Further, evaluation under Diagnostic Code 5258 (cartilage, 
dislocated, semilunar), is not warranted because the May 2004 
reports found no significant effusion or Baker's cyst and 
there were no reports of dislocated cartilage.  Additionally, 
although there were findings involving the tibia as noted 
above (in particular increased anterior excursion of the 
tibia on the femur of 8-10 mm with anterior draw test), the 
veteran's symptoms do not warrant a higher rating under 5262 
because they are already contemplated under the slight rating 
under 5257.  In any event, the veteran is not entitled to a 
rating higher than 10 percent rating under impairment of 
tibia and fibula with slight knee or ankle disability because 
the symptoms only reflect a slight knee disability, if any at 
all.  38 C.F.R. § 4.71a, DC 5262.  

Further, the Board concludes that the veteran is not entitled 
to an increased evaluation for his right knee as separately 
rated for traumatic arthritis under 38 C.F.R. § 4.71a, DC 
5010.  See 38 C.F.R. §§ 4.59, 4.71a, DCs 5010, 5260, 5261; 
VAOPGCPREC 23-97, VAOPGCPREC 9-98, and VAOPGCPREC 9-2004.  
The medical evidence revealed x-ray evidence of arthritis.  
Specifically, X-rays taken in September 2003 revealed minimal 
degenerative changes with a small separate bone density or 
calcification in the soft tissue of the right tibia.  A MRI 
found a one cm subchondral marrow signal abnormality of the 
posterior aspect of the medial condyle that was secondary to 
degenerative joint disease and a subtle horizontal tear of 
the posterior aspect of the posterior horn of the medial 
meniscus.  

The Board notes that the veteran is not entitled to a 
compensable rating under DCs 5260 or 5261.  In this regard, 
on the September 2003 VA examination, the veteran had full 
extension (0 degrees) and flexion was limited to 115 degrees.  
During the May 2004 VA examination, passive and active 
extension were full and passive flexion was limited to 115 
degrees while active flexion after 10 reps of knee extension 
with 10 pounds was limited to 100 degrees.  A May 2004 
orthopedic consultation entry noted that the veteran had full 
range of motion of his right knee.  See 38 C.F.R. § 4.71, 
Plate II.  As such, the veteran has not been shown to have 
met the criteria for a compensable evaluation under 
Diagnostic Codes 5260 or 5261. 

However, as discussed above, the veteran has a rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis.  Therefore, the Board 
must consider whether the veteran is entitled to a separate 
rating for arthritis based on painful motion under 38 C.F.R. 
§ 4.59.  See Lichtenfels, 1 Vet. App. at 488 and VAOPGCPREC 
9-98.  

The veteran has reported throughout his appeal that he has 
constant pain in his right knee that made it difficult for 
him to sleep.  He cannot hunt, participate in sports, or 
drive without pain.  Specifically during the May 2004 VA 
examination, he stated that felt that his knee was weak, that 
it was stiff in the morning, and swelled intermittently 
especially if he walked downhill or if he twisted it.  His 
knee fatigued and lacked endurance.  The veteran took 
Percocet if the pain was severe and iced his knee when it 
swelled.  He reported that there were periods of flare ups of 
increased right knee pain one to two times daily especially 
after prolonged standing or walking, being on his feet a lot, 
or going upstairs or downstairs.  Rest alleviated the sharp 
pain.  The veteran reported that his knee affected the way he 
walked but the May 2004 examiner noted that he walked without 
a limp.  Notably, the examiner found that recurrent flexion 
and extension was associated with no pain and only mild 
crepitus was noted.  The veteran noted that daily use caused 
aching discomfort but he was unaware of any restricted range 
of motion.  Further, none of the examinations showed 
swelling, warmth, erythema, redness, or knee deformity.  

During the May 2004 examination, the veteran stated that 
while at work, he was able to sit down and take a break and 
rest his knee for awhile as part of his employment.  
Importantly, the veteran noted during his hearing that he had 
taken off work maybe one to three times over the past few 
years but he reported to the September 2003 examiner that he 
had not taken off work in 15 years.  

An October 2005 private treatment report from an orthopedics 
center noted that the veteran complained of persistent right 
knee pain and felt a buckling sensation in his knee as well.  
A MRI revealed a horizontal cleavage tear involving the 
posterior horn of the medial meniscus.  He also had an 
osteochondral lesion involving the weight bearing portion of 
the medial femoral condyle of about 13 to 15 mm.  Further, 
there was post-traumatic patella chondrosis.  The plan was 
surgery.

Considering the above, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent for his 
traumatic arthritis.  The veteran's complaints of pain, 
weakness, fatigue, periodic swelling, etc., are contemplated 
in the 10 percent rating that is already assigned.  DeLuca, 8 
Vet. App. 202.  Although the Board acknowledges that the 
veteran's pain and instability limit his activities, he is 
able to work and perform his day to day activities after 
short periods of rest.  Importantly, the May 2004 examiner 
did not report pain on motion but only mild crepitus.  After 
contemplating the veteran's disability picture as a whole, 
the Board finds that the veteran's traumatic arthritis more 
nearly approximates the criteria for a 10 percent rating and 
concludes that a higher rating is not warranted.  38 C.F.R. § 
4.40, 4.45, and 4.59, see Lichtenfels, 1 Vet. App. at 488, 
DeLuca, 8 Vet. App. 202, and VAOPGCPREC 9-98.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In fact, during the May 2004 examination, the 
veteran stated that while at work, he was able to sit down 
and take a break and rest his knee as part of his employment.  
Further, he noted during his October 2005 hearing that he had 
taken off work maybe one to three times over the past few 
years but he reported to the September 2003 examiner that he 
had not taken off work in 15 years.  Therefore, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee effective August 6, 
2003, is denied.

Entitlement to an increased evaluation for the residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling effective August 6, 2003, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


